. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):November 26, 2012 BERRY PLASTICS GROUP, INC. (Exact name of Registrant as specified in its charter) Delaware (State of Incorporation) 001-35672 (Commission File Numbers) 20-5234618 (I.R.S. Employer Identification No.) 101 Oakley Street Evansville, Indiana (Address of principal executive offices) (Zip Code) (812) 424-2904 (Registrant’s telephone number, including area code) N.A. (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On November 26, 2012, Berry Plastics Group, Inc. (the “Company) announced certain information related to its results of operations for the September quarter and fiscal year ending on September 29, 2012.The press release regarding this announcement is furnished as Exhibit 99.1 hereto. The information in Item 2.02 of this Form 8-K and the Exhibits attached hereto shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall they be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. Item 9.01Financial Statements and Exhibits (d) Exhibits Exhibit 99.1News Release issued by the Company dated November 26, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BERRY PLASTICS GROUP, INC. Date:November 26, 2012 By: /s/ James M. Kratochvil Name:James M. Kratochvil Title:Chief Financial Officer (Principal Financial Accounting Officer)
